DETAILED ACTION


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach that the lateral chambers comprise an inboard lateral chamber and an outboard lateral chamber. The specification does not even use the terms “inboard” or “outboard”.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the outer panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1-8, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2011-037398 A) in view of Fukawatase et al. (US 9,738,243 B2). Hiroyuki teaches an apparatus for helping to protect an occupant (114, 180) of a front driver seat 112 of a vehicle 102, comprising an inflatable vehicle occupant protection device in the form of an airbag 100 that is inflatable from an instrument panel 104 of the vehicle to a position between the instrument panel and the occupant, the airbag having a curved configuration in profile such that the airbag can deploy from a mounting location in the instrument panel toward the vehicle occupant, creating a space between the airbag and the instrument panel for receiving a vehicle steering wheel 108, if present (Figs. 1-6 and 7(b)), wherein the airbag comprises one or more central chambers that extend the length of the airbag from top to bottom (i.e., one central chamber is formed within the airbag, said central chamber extending the length of the airbag from top to bottom). The airbag is configured for mounting in the instrument panel behind a steering wheel position as viewed from the perspective of the driver seat, and the airbag is configured to deploy upward in the vehicle toward a vehicle roof, over the top of the steering wheel if present, and rearward in the vehicle toward the driver seat (Figs. 1-6 and 7(b)). The curved configuration of the airbag defines a recess configured to receive the steering wheel if present (Figs. 1-6 and 7(b)). The airbag is configured to curve over the top of the steering wheel if present and extend downward to below the lower extent of the steering wheel if present (Figs. 1, 2, 5, 6 and 7(b)). The airbag is configured to curve over the top of the steering wheel if present and extend downward to adjacent or near the legs of the occupant (Fig. 1). The airbag comprises a pair of opposite side panels 164 and an outer panel 160 that extends between the side panels and is connected to the side panels along their respective peripheries. The airbag further comprises at least one inner panel 166 positioned between the side panels inside the inflatable volume of the airbag, wherein the at least one inner panel helps to define an inflatable longitudinal chamber of the airbag. The at least one inner panel serves as a tether that interconnects a front portion (at 140) of the outer panel to a rear portion (at 130) of the outer panel (Figs. 3 and 4). The curved configuration comprises an inverted U-shaped configuration (Figs. 1-6 and 7(b)). The airbag comprises an inflatable front portion 140 proximate the occupant, an inflatable rear portion proximate the instrument panel, and an inflatable top portion that extends between the front and rear portions, wherein the front portion is configured to be positioned between the steering wheel if present and the occupant, the rear portion is configured to be positioned between the steering wheel if present and the instrument panel, and the top portion is configured to extend from adjacent a windshield to adjacent the occupant (Figs. 1-6 and 7(b)). A housing 120 is mounted in the instrument panel of the vehicle behind the steering wheel if present, and the airbag is mounted in the housing. An airbag module comprises an inflator 106 for inflating the airbag. A vehicle safety system comprises the airbag module, a sensor (paragraph 0033 of the English translation) for sensing the occurrence of an event for which occupant protection is desired and providing a signal indicative of the sensed event, and a controller (implicit) operative to actuate the inflator to inflate and deploy the airbag in response to receiving the signal from the sensor. Hiroyuki does not teach lateral chambers. Fukawatase teaches an airbag 40 that comprises lateral chambers 50 on opposite sides of one or more central chambers 42 configured to extend rearward in the vehicle toward an occupant P beyond the extent of the one or more central chambers (Figs. 1, 3 and 5), the lateral chambers being positioned substantially above the occupant's shoulders S (Fig. 1) and adjacent an area of the one or more central chambers configured to receive the occupant's head H (Figs. 1 and 3), the lateral chambers comprising an inboard lateral chamber (one of the lateral chambers is implicitly an inboard lateral chamber) that extends laterally inboard beyond the inboard-most extent of the one or more central chambers (Figs. 2, 3 and 5), and an outboard lateral chamber (the other lateral chamber is implicitly an outboard lateral chamber) that extends laterally outboard beyond the outboard-most extent of the one or more central chambers (Figs. 2, 3 and 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as taught by Hiroyuki with lateral chambers as taught by Fukawatase so that “at the time of an oblique collision, the center of gravity G of the occupant head portion H can be received by the side portion chamber” (column 8, lines 21-24) and so that “the occupant head portion H can be restrained by the side portion chamber 50 that has been inflated and deployed to a predetermined internal pressure” (column 12, lines 6-8). Such a modification would result in an apparatus that satisfies the limitations of claims 1-8, 10, 11 and 13-16, especially for a small occupant (e.g., an infant 180, as in Hiroyuki). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2011-037398 A) in view of Fukawatase et al. (US 9,738,243 B2) as applied to claim 7 above, and further in view of Kashiwagi (US 7,748,730 B2). In Hiroyuki, the at least one central chamber comprises a plurality of chambers (on the left and right sides of the inner panel 166). Hiroyuki does not teach that the inner panel 166 includes at least one opening. Kashiwagi teaches at least one inner panel 30 that includes at least one opening 30a that provides fluid communication between chambers (18a and 18b). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an inner panel 166 as taught by Hiroyuki with at least one opening, according to the known technique taught by Kashiwagi, in order to permit gas to flow through the inner panel (see column 5, lines 52-56 of Kashiwagi) in order to facilitate even pressurization between the chambers formed on the left and right sides of the inner panel 166. Providing at least one opening in the inner panel 166 would also advantageously reduce the weight of the airbag.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 19-25 and 27-34 are allowed.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614